United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-1545
                                   ___________

Kenneth S. Benigni,                        *
                                           *
              Appellant,                   *
                                           *
       v.                                  * Appeal from the United States
                                           * District Court for the District
Christopher Smith, in his individual and * of Minnesota.
official capacities as law enforcement *
officer of the City of Proctor; City of    *    [UNPUBLISHED]
Proctor, Minnesota; Bergitta Engstrom, *
in her individual and official capacities, *
                                           *
              Appellees.                   *
                                     ___________

                             Submitted: November 18, 2004
                                Filed: January 6, 2005
                                 ___________

Before WOLLMAN and HEANEY, Circuit Judges, and HOLMES,1 District Judge.
                         ___________

PER CURIAM.




      1
       The Honorable J. Leon Holmes, United States District Judge for the Eastern
District of Arkansas, sitting by designation.
      Kenneth Begnini appeals a summary judgment in which the district court2 held
that Officer Christopher Smith has qualified immunity with respect to Begnini’s
Fourth and First Amendment claims through 42 U.S.C. § 1983, and that Smith and
the City of Proctor have official immunity under state law on Begnini’s state law
claims. We affirm.

       Smith arrested Begnini following a 911 call from an employee of a rest stop.
The employee reported, “[w]e have a man up here who’s causing problems. We have
reported him in the past . . . . [a]nd he’s become fairly verbally abusive, demanding
that I go in and take a note down that was made up about him . . . . [a]nd I think we
need you to come and check. He’s been here before. He’s gotten very abusive in the
past.” The scene when Smith arrived confirmed the report that Begnini was at the
center of a disturbance. After some verbal resistence, Smith persuaded Begnini to go
outside. Smith pushed Begnini in the back twice as Begnini was leaving with him.
Neither push caused Begnini to fall or to suffer any injury. After the second push,
Begnini turned around and walked backwards, which caused him to fall over a
garbage can. Smith arrested Begnini for disorderly conduct. Minn. Stat. § 609.72.
Smith also handcuffed Begnini.

       We review de novo a district court’s grant of qualified immunity on summary
judgment. Tlamka v. Serrell, 244 F.3d 628, 632 (8th Cir. 2001). Begnini cites Minn.
Stat. § 629.34 subd. 1(c) and several Minnesota cases for the proposition that an
officer can make a warrant-less arrest for a misdemeanor only when the misdemeanor
is committed in the officer’s presence. However, an officer’s violation of state law
does not establish a Fourth Amendment violation. Abbott v. City of Crocker, 30 F.3d
994, 998 (8th Cir. 1994). In a § 1983 case, the issue is whether the officer should



      2
       The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.

                                        -2-
have known that the arrest violated clearly established rights under the Fourth
Amendment, not whether the officer violated state law. “The Supreme Court has
never held that a police officer violates the Fourth Amendment merely by arresting
someone without a warrant for a misdemeanor offense which did not occur in the
officer’s presence and/or did not involve a breach of the peace.” Woods v. City of
Chicago, 234 F.3d 979, 992 (7th Cir. 2000). See also Street v. Surdyka, 492 F.2d
368, 371-72 (4th Cir. 1974). An officer making an arrest has qualified immunity
unless the officer should have known that the arrest violated plaintiff’s clearly
established rights under the Fourth Amendment, which is to say that the issue is
whether there was arguable probable cause for the arrest. Habiger v. City of Fargo,
80 F.3d 289, 295 (8th Cir. 1996). Determining whether there was arguable probable
cause requires the court to look at the facts known to the officer at the time of the
arrest to determine whether the arrest was reasonable. Kiser v. City of Huron, 219
F.3d 814, 816 (8th Cir. 2000). Officers are entitled to rely on the veracity of
information supplied by the victim of a crime. Id.; Anderson v. Cass County, 367
F.3d 741, 746 (8th Cir. 2004). The facts known to Smith at the time he arrested
Begnini gave him arguable probable cause for the arrest. Therefore, the district court
correctly held that Smith has qualified immunity with respect to the arrest. Likewise,
the district court correctly held that the minimum use of force by Smith did not give
rise to a constitutional violation. Crumley v. City of St. Paul, Minnesota, 324 F.3d
1003, 1007 (8th Cir. 2003); Curd v. City Court of Judsonia, Arkansas, 141 F.3d 839,
841 (8th Cir. 1998); Foster v. Metropolitan Airports Comm’n, 914 F.2d 1076, 1081-
82 (8th Cir. 1990). Our holding that Smith has qualified immunity for the alleged
unlawful arrest disposes of Begnini’s argument that Smith arrested him in retaliation
for the exercise of his First Amendment rights. Foster, 914 F.2d at 1080.

      Finally, the district court held that official immunity protects Smith and the
City of Proctor from Begnini’s state law claims, citing Kelly v. City of Minneapolis,
598 N.W.2d 657, 664 (Minn. 1999), and Wiederholt v. City of Minneapolis, 581
N.W.2d 312, 316 (Minn. 1998). We agree.

                                         -3-
The judgment is affirmed.
               ______________________________




                            -4-